 1
     KELSEY BROWN, CA #263109
 2   Mackenzie Legal, PLLC
     1003 Whitman Street
 3   Tacoma, WA 98406

 4   Phone: (206) 300-9063
     Email: kelsey@mackenzielegal.com
 5
     Attorney for Plaintiff
 6

 7                                   UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9                                         SACREMENTO DIVISION

10

11     CATHERINE SANCHEZ,

12                            Plaintiff,                  Case # 2:17-CV-02262-DMC

13          vs.                                           STIPULATED EXTENSION OF TIME

14     COMMISSIONER OF SOCIAL SECURITY

15                            Defendant.

16          The parties hereby stipulate by counsel and in accordance with the scheduling order

17   Plaintiff shall have an extension of time to file Plaintiff’s Opening Brief. Plaintiff’s counsel has

18   been unwell and requires the rescheduling of some deadlines to properly address the issues. As a

19   solo practitioner, Plaintiff’s counsel is unable to complete the briefing at this time. Parties

20   stipulate to a 30-day extension. Opening Brief shall now be due on May 12, 2019.

21          The parties stipulate that the Court’s Scheduling Order shall be modified accordingly.

22   Page 1 AprilSTIPULATION
     Dated        12, 2019:          /s/ Kelsey M Brown
                 [2:17-CV-02262-DMC] KELSEY MACKENZIE BROWN CA #263109
23

24                                                                               Mackenzie Legal, PLLC
                                                                                   1003 Whitman Street
25                                                                                  Tacoma, WA 98406
                                                                                        (206) 300-9063
26
 1
                                             Mackenzie Legal, PLLC
 2                                           1003 Whitman
                                             Tacoma, WA 98406
 3                                           (206) 300-9063
                                             Attorney for Plaintiff
 4
     Dated April 12, 2019:                   s/ KELSEY M. BROWN for Ben Porter
 5                                           BEN PORTER
                                             (per e-mail authorization)
 6                                           Special Assistant U.S. Attorney
                                             Office of the General Counsel
 7
                                             Of Attorneys for Defendant
 8

 9
                                                    ORDER
10
              The Court adopts the parties’ stipulation as outlined above. Plaintiff’s Opening brief is now
11
     due on May 12, 2019. The Court’s Scheduling Order (Doc. 12) is modified accordingly.
12

13
              Dated: April 19, 2019
14
                                                          ____________________________________
15                                                        DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22   Page 2      STIPULATION
                 [2:17-CV-02262-DMC]
23

24                                                                              Mackenzie Legal, PLLC
                                                                                  1003 Whitman Street
25                                                                                 Tacoma, WA 98406
                                                                                       (206) 300-9063
26
